DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/28/2022 has been entered and claims 6 and 11 are cancelled, thus claims 1-5, 7-10 and 12-33 are currently pending in this application. 
Allowable Subject Matter
Claims 1-5, 7-10 and 12-33 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	 a display device comprising “a filling pattern comprising a first pattern part having a curve portion in at least a part thereof and a second pattern part on the first pattern part, the second pattern part comprising substantially the same material as the first pattern part, and the second pattern part covers at least a part of the curve portion, and light emitted from the light-emitting element is to be scattered at the curve portion and is to be incident on the second pattern part” as recited in claim 1; 	a display device wherein “the filling pattern and the filling material comprises an insulating material” in combination with the limitation wherein “wherein the filling pattern comprises a material having a refractive index higher than a refractive index of the filling material, and wherein a difference between the refractive index of the filling pattern and the refractive index of the filling material is larger than about 0.3” as recited in claim 16; and 	a display device comprising a filling pattern comprising “a second pattern part on the first pattern part and covering the curve portion, the second pattern part comprises a material that is substantially the same as that of the first pattern part, the material of the second pattern part being different than the filling material, and a refractive index of the filling material is smaller than a refractive index of the filling pattern” as recited in claim 18.
 	Claims 2-5, 7-10, 12-15, 17 and 19-33 are also allowed for further limiting and depending upon allowed claims 1, 16 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892